Citation Nr: 9932726	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  99- 06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant, his wife and VA treating psychiatrist


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1970 to 
June 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In August 1999, the 
veteran, in Los Angeles, California, was afforded a 
videoconference hearing before the undersigned Board member, 
sitting in Washington, D.C.  The Board notes that in an 
August 1999 written statement, the veteran canceled his power 
of attorney to the Disabled American Veterans to act on his 
behalf in this case.

In his September 1998 claim for an increased rating for post-
traumatic stress disorder (PTSD), the veteran also contended 
that he experienced fatigue, impotency, gastrointestinal 
problems and worsened non-Herpes complex as a result of his 
service-connected PTSD.  The Board refers these claims for 
service connection for fatigue, impotency, gastrointestinal 
problems and non-Herpes complex, secondary to his service-
connected PTSD, to the RO for appropriate development and 
consideration.  See 38 C.F.R. § 3.310 (1999); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been received by 
the RO.

2. The veteran's service-connected PTSD with panic attacks 
and agoraphobia has resulted in total social and 
occupational impairment that precludes him from securing 
or following substantially gainful employment and is 
currently manifested by severe panic attacks, social 
avoidance, flashbacks and nightmares of combat-related 
events and major depression. 


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to this claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

A March 1993 rating decision granted service connection for 
PTSD with panic attacks and agoraphobia.  The RO's 
determination was based, in large measure, on evidence of 
confirmed stressors in service that included the veteran's 
receipt of a Bronze Star and a Purple Heart and a November 
1991 VA examination report that diagnosed PTSD.  The VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 52 and commented that the veteran was moderately to 
severely impaired in occupational and, especially, in social 
functioning.  A 50 percent disability evaluation was 
assigned.

In December 1994, the veteran underwent VA examination for 
PTSD.  The examiner assigned a GAF score of 51 and said the 
veteran was severely impaired in social functioning and 
moderately impaired at work.

In September 1998, the RO received the veteran's claim for an 
increased rating.  
He also submitted a July 1997 Official Notice of Base Closure 
that announced the closing of the Marine Corps Air Station, 
El Toro/Tustin, California (hereinafter referred to as the 
"El Toro base"), and the termination of his employment on 
or before July 1999.  In an October 1998 statement, the 
veteran said he had been employed at the El Toro base for the 
past twenty-five years.

VA and private medical records and examination reports, dated 
from 1991 to 1999, are associated with the claims file.  The 
records show that the veteran's psychiatric disorder was 
treated with prescribed medication and regular outpatient 
psychotherapy.

In an October 1998 statement, R. K. Ghosheh, M.D., the 
veteran's private psychiatrist, said he started treating the 
veteran in September 1991.  Dr. Ghosheh noted that the 
veteran was overwhelmed and extremely anxious, felt helpless 
and hopeless and was threatened with the impending closure of 
the El Toro Base.  Being out of a job caused the veteran to 
become hyper-vigilant, extremely anxious and afraid.  He was 
unable to think or focus on anything in a social or 
occupational setting.  Dr. Ghosheh observed the veteran was 
incapable of functioning socially, mentally, emotionally or 
physically in even slightly stressful situations.  In Dr. 
Ghosheh's opinion, the veteran presented a picture of both 
depression and anxiety.  The veteran experienced recurrent 
intrusive thoughts, nightmares and flashbacks of combat-
related events, social withdrawal and feelings of detachment, 
distrust and a constant sense of foreshortened future.  In 
the psychiatrist's opinion, the veteran had impaired 
interpersonal relationships and was unemployable due to PTSD.

In November 1998, the VA RO afforded the veteran, who was 47 
years old, a psychiatric examination conducted by a private 
physician.  The examination report indicates that the 
veteran's claims file was unavailable for the physician's 
review.  According to the examination report, the veteran 
complained of great anxiety, panic attacks, stress, anger, 
nightmares/flashbacks, depression, confusion, forgetfulness, 
emotional insecurity, rejection, failed marriage, impotence, 
fatigue and sleep difficulty.  The veteran never experienced 
complete remission of symptoms and reported having good and 
bad days.  On the better days, he had some peace of mind, 
fewer panic attacks, slept better and took less medicine.  
The veteran had a nervous breakdown in 1992 when he was a 
manager, was demoted and was currently an environmental 
specialist with the government, in a job where he was 
isolated, worked by himself and did not associate with 
people.  He had worked for twenty-eight years and lost a lot 
of time from work because of PTSD.  The veteran described the 
impending closing of the El Toro base in June 1999 and 
indicated that his PTSD prevented him from participating in 
government training and job placement assistance to displaced 
government employees.  The veteran tried to participate but 
had to withdraw.  The veteran took prescribed medication, 
underwent psychotherapy and, since 1991, saw Dr. Ghosheh.  
Further, the veteran did not have any psychotic symptoms, had 
some suicidal thoughts when depressed but denied homicidal 
plans, felt daily anxiety and had intermittent panic attacks.

According to objective findings on examination, the 
psychiatrist opined that the veteran's employment and social 
functioning was mildly to moderately impaired, with no 
evidence of severe impairment of thought processes or 
communication.  There was no evidence of delusions or 
hallucinations and no evidence of psychotic symptoms.  The 
veteran was coherent and there was no inappropriate behavior.  
He had no suicidal or homicidal thoughts, plans or 
intentions, although the veteran had suicidal thoughts in the 
past.  His grooming and hygiene were adequate.  The veteran 
appeared oriented with normal short-term memory, no evidence 
of memory problems and fair long-term memory.  There was no 
obsessive behavior and the veteran had normal speech.  He 
reported panic attacks and his mood was mild to moderately 
depressed and anxious.  There was no evidence of severe 
impairment of impulse control and the veteran's sleep pattern 
was not severely impaired.  The Axis I diagnosis was PTSD, 
mild to moderate, and a GAF score of 67 was assigned.  The 
doctor noted that the veteran felt insecure because the El 
Toro base was slated to close in June 1999 and he needed to 
be trained for a new position.  According to the physician, 
the veteran experienced anxiety, panic attacks and depression 
symptoms related to PTSD.  The examiner said the veteran's 
level of depression was mild to moderate with no evidence of 
psychosis or incoherence.  In the examiner's opinion, the 
veteran was not severely socially or occupationally impaired.

Three statements, dated in December 1998 and January 1999, 
from the veteran's past and current supervisors are to the 
effect that the veteran received excellent job performance 
reports for his work as an environmental protection 
specialist.  It was further noted that the veteran was unable 
to participate in a job training program due to extreme 
stress and nervousness caused by the transition process and 
had experienced increased stress that affected his work due 
to the impending base closure and job search.  In light of 
the veteran's past medical history and current medication 
situation, it was opined that the veteran would have great 
difficulty finding suitable employment similar to his present 
one, outside the federal government.

A December 1998 statement from Mary Flowers, a career 
counselor, is to the effect that the veteran registered for 
job transition assistance but was visibly nervous about the 
transition from the base to the civilian work world.  He 
suffered severe attacks and withdrew from the program.

According to a July 1999 claim for disability insurance 
benefits, the veteran's treating VA psychiatrist diagnosed 
PTSD/panic disorder and described objective findings of 
severe panic attacks, insomnia and flashbacks.

In a July 1999 medical record, a VA clinical psychologist 
reported that the veteran had developed a niche at the El 
Toro base in which he was able to accommodate his significant 
PTSD symptoms and anxiety, but took breaks with naps and 
minimal interpersonal contact.  The veteran felt better when 
he worked and was motivated to find other jobs, but two new 
jobs led to significant anxiety symptoms.  One job was as an 
airline ramp worker but the veteran had to limit his 
medication, as the job required, and that led to panic 
attacks, so he resigned.  The second job had significant 
people contact and was anxiety provoking.  The medical record 
included a clinical impression of PTSD, agoraphobia with 
panic attacks, vocational issues and erectile dysfunction, 
probably related to side effects of medication.  The 
psychologist commented that the veteran appeared to have 
adapted to his symptoms well in very a controlled environment 
of his past work setting but the veteran's current crisis was 
triggered by a change in his stable work environment.  
According to the VA psychologist, the veteran's symptoms were 
severe and long standing in nature.
 
In a July 1999 statement, the veteran's treating VA 
psychiatrist said he treated the veteran for psychotherapy 
and psychopharmacologic management of his illness.  Current 
treatment included prescribed medication and regular 
psychotherapy.  The psychiatrist said that, in spite of 
aggressive management of his illness, the veteran experienced 
regular panic attacks that led to severe impairment of his 
ability to function and work.  He had difficulty leaving the 
house without assistance and needed family members to 
accompany him to his appointments.  The veteran experienced 
panic attacks at night, flashbacks and recurrent nightmares 
of suffocation in which he had a sensation of having dirt in 
his mouth and choking to death and from which he awakened in 
a state of panic.  The VA psychiatrist noted the veteran's 
unique work situation at the El Toro base and said it was 
unrealistic to expect that the veteran would find another 
work situation like the one he had at the base.  In the VA 
psychiatrist's opinion, the veteran was one hundred percent 
disabled by PTSD, according to any reasonable criteria.  
Although the veteran was highly motivated for treatment, had 
no history of substance of abuse and wished to return to 
work, the VA psychiatrist concluded that the veteran was one 
hundred percent disabled due to PTSD.

At his August 1999 videoconference Board hearing, the veteran 
testified that his service-connected PTSD had worsened during 
the last nine years.  He said he slept during the day due to 
medications, had no close friends and his wife was afraid of 
him and used a separate bedroom.  The veteran described 
problems with his temper that were helped by medication.  He 
last worked in July 1999.  The veteran's treating VA 
psychiatrist testified that he had treated the veteran for 
approximately one year and observed that, without his wife, 
the veteran would probably be unable to leave his house.  
According to the doctor, the veteran, who suffered from PTSD, 
panic disorder and agoraphobia, functioned reasonably well in 
a highly structured work environment but, with the El Toro 
base closing, was more upset.  The veteran had attempted to 
work at two new jobs, for an airline and waste management 
company, but suffered panic attacks and major weight loss and 
was unable to continue in either position.  In the VA 
psychiatrist's opinion, the veteran's psychiatric disorder 
was so severe, he was unable to work in a normal work 
setting.  The physician assigned a GAF score of 35 to 45 to 
the veteran's psychiatric disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the veteran's claim for an increased 
rating was received in September 1998 and the RO evaluated 
his claim under the new regulations in making its rating 
decision dated December 1998. 

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.  A 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

After considering all the evidence of record, it is the judgment of 
the Board that the schedular criteria for a 100 percent rating are 
met as the veteran's service-connected PTSD with agoraphobia and 
panic attacks has effectively resulted in total occupational and 
social impairment.  The medical evidence shows that the veteran is 
unemployable due to the disability at issue.  In October 1998, Dr. 
Ghosheh, the veteran's private psychiatrist, said that the veteran 
was unemployable due to PTSD.  In July 1999, a VA clinical 
psychologist described the veteran's PTSD symptomatology as severe 
and long standing.  Moreover, in July 1999, his VA treating 
psychiatrist reported that the veteran experienced panic attacks 
nearly daily, had only modest improvement in spite of aggressive 
pharmacotherapy and was one hundred percent disabled by PTSD.  In 
fact, at the veteran's August 1999 Board hearing, the VA 
psychiatrist assigned a GAF score of 35-45 that, under the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) criteria, correlates 
to inability to function in almost all areas or major impairment in 
several areas, such as work, or family relations, judgment, 
thinking or mood.  The VA psychiatrist said that the veteran's 
psychiatric disorder was so severe he was unable to work in a 
normal work setting.  Although in November 1998, a private 
physician who examined the veteran for VA described him as mildly 
to moderately impaired, the Board is, nevertheless, of the opinion 
that the veteran is totally disabled due to PTSD and observes that 
this examiner did not have the opportunity to review the veteran's 
complete medical file.  Moreover, VA examiners in 1991 and 1994, as 
well as his current VA psychologist and psychiatrist, have all 
described his disability as least moderately severe or severe.  
Further, the Board finds the opinions of the veteran's current 
treating VA and private psychiatrists most persuasive in that they 
both treated him on a regular long-term basis and independently 
concluded that he was unemployable due to service-connected PTSD.  
Resolving the benefit of the doubt in the veteran's favor, the 
Board concludes that the criteria for the assignment of a 100 
percent rating for service-connected PTSD with agoraphobia and 
panic attacks have been satisfied.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (1999).  


ORDER

An increased rating for PTSD, to 100 percent, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

